Case 1:03-md-01570-GBD-SN Document 4692-2 Filed 07/17/19 Page 1of3

EXHIBIT B
Case 1:03-md-01570-GBD-SN Document 4692-2 Filed 07/17/19 Page 2 of3

Case 1:18-cv-11878-GBD-SN Document 12 Filed OB/;
DOCUMENT

  

 

UNITED STATES DISTRICT COURT SS FILED
SOUTHERN DISTRICT OF NEW YORK DA‘TEAEEEE

Rivelli et al.

, CERTIFICATE OF MAILING

Islamic Republic of Iran Case No.; 18CV11878 (GBD) (SN)

 

 

I hereby certify under the penalties of perjury that on the 27th day of March, 2019 I served:
Minister of Foreign Affairs, Ministry of Foreign Affairs of the Islamic Republic of Iran at Iman Khomeini
Avenue. ATTN: Mohammad Javad Zarif

 

 

O the individual of the foreign state, pursuant to the provisions of FRCP 4(f)2(c)(ii).

O the head of the ministry of foreign affairs, pursuant to the provisions of the Foreign
Sovereign Immunities Act, 28 U.S.C. § 1608(a)(3).

XI the Secretary of State, Attn: Director of Consular Services, Office of Policy Review and
Inter-Agency Liaison (CA/OCS/PRI), U.S. Department of State, SA-29, 4" Floor, 2201 C Street NW,
Washington, DC 20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C.
§ 1608(a)(4).

L] the head of the agency or instrumentality of the foreign state, pursuant to the provisions
of the Foreign Sovereign Immunities Act, 28 U.S.C. § 1608(b)(3)(B).

2___ copy(ies) of the Summons, Complaint deemed filed on December 17, 2018, Civil Cover
Sheet, Notice of Suit prepared in accordance with 22 CF § 93.2 with a copy of 28 U.S.C. 1330, Affidavit
of Translator (Along with translations of the above documents)
by Fedex Tracking # 8138 7042 2554

Dated: New York, New York
March 27, 2019 ee
RypY., KRAIICK’

che ERR C OF, Court,

\ ‘
ye . y 1

— Mein: a
DERUTY FRERK “

ve

ue

 

 

7 NG eis
engl |

 
 

)

y

fedex.com 1800.GoFedEx 1.800.463.3339

Case 1:03-md-01570-GBD-SN Document 4692-2 Filed 07/17/19 Page 3 of 3

: Fed=x , Packag

Express US Airbill a ALIA "O42 e554

 

 

 

 

 

, 1 From Please pristand press hard. [
smierace 6 2 13] 31 -| 5] 4 0

4-| 9

 

 

 

 

 

 

 

 

 

 

 

 

“To mortlocetions,

 
  

SS TiEeie nee
FedF2Day AM,
Fp reer

 

i
vale cared otic wins St
CeSvaryiszelncted

FedEx

Fed Express Saver
Saturday Oebrery HOT avallebte,

 

 

Data Acc : i i
| Cler the Court, Ruby J. Krajick
somes U.S. District Court Phone L as Stee wr
6 FARCE or Mirela uedeae Subvedey Dofeerys eh
uthern District of New York FedEx Priority Ove verpight
| Company _ 99 the Cleese Of Sener
| pudroce 500 Pearl Street C1 fete
Deptfflond baka Roon Ovieery NOT avatelds,
oy New York stare NY mp 10007 5 Packaging — ‘pectermdvatuenonsem.
FedEx Envelope* (L] Fedex Pak*

2 Your Internal Billing Reference 101147-JPOOBtiaNAL

FedEx FedEx
a) Box OD Tube

 

 

 

 

 

 

 

 

 

 

 

 

 

First 4 ohavatiers wl appear on!
3 To Secretary of State 6 Special Handling and Detivery Signature Options ressmersprly.6ve
| Recbiegtttn: Dir. of Consular Servigas, ,202~-736-9110 7 saturday delivery Saree
Indirect ¢
| Company Office of Policy Review and Inter-AGency Liagon oO No Renin oO Poneman tin amen
i U.S. Department of State Hold Weekday mae da
; eatin net Dows this shipment contain dangerous goods?
i Address SA-29 4th Floor oes an Maw box most be checked. ——————
| We cannot deliver ly P.O, bexba or AO, 21P nodes, Daptfione/Sutateom Hol St o No . Vrrmatas oO Bec aeinte oO Bry te om
Address 2201 c Street NW sa Oo ican ction apa) i 7) Cargo Afren
[eee . oe : 7 Payment Bio:
i Washington State DC 2IP 20520 j——— Entar Fela Ace to. or Credit ord Na token,

) Cty

 

Sart

Sais] pipet
: : Fedele No
| Crh Conta,

TotalPackages Total Waight

 
  

(J thal eony = (7) Creeit Card
@3 9 3-SYOY-G i

Total Declared Valuet

oii}

aNS- ago- ee ae Kor aebis Dying is eyo

Fore, Drte 1/15 Farts P60002 Q201d- 2b FedEx * PRINTED WTSA, RRDA CWO
